Citation Nr: 1516857	
Decision Date: 04/20/15    Archive Date: 04/24/15

DOCKET NO.  13-17081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a brain tumor.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from May 1958 to May 1980.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.     

The Veteran presented testimony before the Board in August 2014; the transcript has been associated with the virtual record.  The Veteran waived initial RO consideration of medical evidence submitted at the hearing and thus, it was considered in preparation of this decision.  38 C.F.R. § 20.1304(c).


FINDING OF FACT

The Veteran's brain tumor was incurred during his period of active military service.


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, the criteria for service connection for a brain tumor have been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants entitlement to service connection for a brain tumor, which represents a complete grant of the benefits sought on appeal.  Thus, there is no need to discuss whether VA has complied with its duties to notify and assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159. 

The Board has reviewed all the evidence in the Veteran's virtual record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

 Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). 

The Veteran is claiming entitlement to service connection for a brain tumor.  Specifically, he contends that his brain tumor began growing while he was in service.  The Board notes that while the Veteran served during the Vietnam Era, he is not claiming that the brain tumor is the result of exposure to herbicides.       

Considering the evidence of record, summarized in pertinent part below, and in light of the applicable laws and regulations, the Board shall afford the Veteran all reasonable doubt and the claim shall be granted on a direct causation basis. 
38 C.F.R. § 3.102. 

Post-service, the Veteran has been diagnosed with a right trigeminal schwannoma.  See magnetic resonance imaging (MRI) dated February 2012.  In May 2012, Dr. LN indicated the Veteran's tumor (right trigeminal schwannoma) had been growing for many years undiagnosed and it most likely started while he was in the service.  He opined after reviewing the Veteran's medical history, and based on his medical experience, it was at least as likely as not that his brain tumor was a result of his military service. 

In April 2013, Dr. WOD, the Veteran's neurological surgeon, submitted a letter clarifying and further elaborating on prior medical opinions he submitted (for the sake of brevity they are not discussed in detail in the instant decision).  He indicated that the Veteran was discharged from service in 1980 and his tumor was discovered in 1984.  The tumor was 90 percent resected in 1986.  Dr. WOD stated that it was likely the Veteran's tumor had its onset in the military.  He reasoned that the Veteran's tumor was a slow growing type of tumor that took years to develop, so when it was discovered in 1984, it had been growing since the time he was in service.  Dr. WOD further indicated that more than likely the recent return of the Veteran's schwannoma had been developing over the last 26 years. 

There are no medical opinions to the contrary.  Moreover, the Veteran testified to tinnitus and problems with balance beginning while he was on active duty; these are the type of medical problem that are within the Veteran's ability to observe on his own, both during and after service.  Thus, his statements are competent.  The Board has no reason to doubt the credibility of his statements, especially since his assertions are consistent with his doctors' statements indicating the Veteran's tumor was of a slow growing nature, which began during his active military service.  

The Board finds that the preponderance of evidence supports a finding  that the Veteran's brain tumor is related to his active service.  Resolving any doubt in the Veteran's favor, service connection for a brain tumor is warranted.  38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a brain tumor is granted. 


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


